DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                 TAYLOR & FULTON PACKING, LLC,

                            Appellant,

                                 v.

           PORGES, HAMLIN, KNOWLES & HAWK, P.A.,
                AND TIMOTHY A. KNOWLES,

                            Appellees.


                          No. 2D20-2521



                       September 17, 2021

Appeal from the Circuit Court for Manatee County; Edward
Nicholas, Judge.

Stephenie B. Anthony and Lydia M. Gazda (withdrew after briefing)
of Anthony & Partners, LLC, Tampa, for Appellant.

Lori A. Heim of Bush Ross, P.A., Tampa, for Appellees.


PER CURIAM.

     Affirmed.

MORRIS, C.J., and SLEET and LABRIT, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2